Case: 21-51130     Document: 00516403072         Page: 1     Date Filed: 07/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 21, 2022
                                  No. 21-51130
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Luciano Sanchez Monk,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 6:20-CR-120-11


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Luciano Sanchez Monk pleaded guilty to conspiracy to possess with
   intent to distribute at least 500 grams of methamphetamine. The district
   court sentenced Monk to 293 months of imprisonment, the maximum under
   the applicable guidelines range. On appeal, Monk argues that his sentence is


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51130      Document: 00516403072           Page: 2    Date Filed: 07/21/2022




                                     No. 21-51130


   procedurally unreasonable because the district court failed to provide its
   reasons for imposing a sentence at the upper limit of the guidelines range, as
   required by 18 U.S.C. § 3553(c)(1).
          We review Monk’s unpreserved argument involving § 3553(c)(1) for
   plain error. See United States v. Akpan, 407 F.3d 360, 378 (5th Cir. 2005). To
   prevail on plain error review, Monk must identify: (1) a forfeited error
   (2) that is clear or obvious, rather than subject to reasonable dispute and
   (3) that affects his substantial rights. See Puckett v. United States, 556 U.S.
   129, 135 (2009). If Monk satisfies the first three requirements, we may, in
   our discretion, remedy the error if the error “seriously affect[s] the fairness,
   integrity or public reputation of judicial proceedings.” Id. (alteration in
   original; internal quotation marks and citation omitted).
          Under § 3553(c), the district court, “at the time of sentencing, shall
   state in open court the reasons for its imposition of the particular sentence.”
   The statute further provides that if a sentence is within the guidelines range
   and “that range exceeds 24 months,” the district court shall state “the
   reason for imposing a sentence at a particular point within the range.”
   § 3553(c)(1); see also Chavez-Meza v. United States, 138 S. Ct. 1959, 1963
   (2018).
          Even if we were to conclude that the district court committed an
   obvious error by failing to adequately explain its reasons for imposing the 293-
   month sentence in accordance with § 3553(c)(1), Monk has failed to establish
   that the error affected his substantial rights. See United States v. Mondragon-
   Santiago, 564 F.3d 357, 363-65 (5th Cir. 2009). To make that showing, Monk
   must “prove that the error affected the sentencing outcome.” Id. at 365.
   Monk has not done so here, as he has not demonstrated, and the record does
   not show, that the district court would have imposed a shorter sentence had




                                          2
Case: 21-51130      Document: 00516403072           Page: 3   Date Filed: 07/21/2022




                                     No. 21-51130


   it provided a more thorough explanation. See id.; United States v. Horton, 993
   F.3d 370, 378-79 (5th Cir.), cert. denied, 142 S. Ct. 382 (2021).
          Monk also argues that, in the Statement of Reasons form, the district
   court erroneously checked the box indicating that it had selected a within-
   guidelines sentence where the difference between the maximum and
   minimum of the guidelines range did not exceed 24 months and, therefore,
   did not include its reasons for imposing the specific sentence. The Statement
   of Reasons form, however, is only intended “to serve a record-keeping
   function and not to provide a procedural safeguard for any particular
   defendant.” United States v. Shakbazyan, 841 F.3d 286, 292 (5th Cir. 2016)
   (internal quotation marks and citation omitted). Accordingly, the error is
   harmless.
          The district court’s judgment is AFFIRMED.




                                          3